DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “such that film cutting edges a film cutting edge on the welded flange rim” appears to be grammatically incorrect and thus renders scope of the claims unclear.  Furthermore, “the flexible liner” lacks antecedent basis and it is unclear if the flexible liner is referring to the inliner or to a second liner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,851,072 to LaFleur in view of US 2016/0016679 to Pereira et al. (Pereira).
Regarding claim 1-2, LaFleur discloses a multi-layered flexible inliner (10) composed of a plastics material film, the inliner comprising at least one filling retrieving connector (16) which is welded to an inliner wall (38) of the flexible liner and has a welded flange rim (22), the at least one filling/retrieving connector is likewise composed of plastics material (col 5, ll. 45-50), the flexible liner configured for insertion into external containers for storing and transporting in particular hazardous liquid or free flowing goods (intended use), wherein the filling retrieving connector (16) is welded to the inliner wall such that film cutting edges, a film cutting edge (A) on welded flange rim (22) of the connector and film cutting edge (B) on an internal side delimitation of a retrieving opening (interior throughbore of 20) in the inliner wall are covered in relation to contact with liquid filling goods filled therein.  In particular, the flange would be covered by seal backing piece (44) which would prevent the flange from coming in contact with liquid filling goods within the liner.  LaFleur does not teach the connectors to be flexible and made of plastic film.  However, Pereira discloses a liner bag where the spout is of the same material as the bag, the material being flexible plastic (€0075).  One of ordinary skill in the art would have found it obvious to manufacture the connector and inliner of the same material such as plastic film as suggested by Pereira in order to facilitate manufacturing since it has been held that selection of a known plastic to make a container of a type of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


    PNG
    media_image1.png
    334
    862
    media_image1.png
    Greyscale


Regarding claim 3, the modified LaFleur further teaches that when welding the connector to the inliner wall, same external film layers (22, 38) are welded together.  Note that process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can be made by the process as recited.  In the instant case, same external film layers of the connector and wall can be welded together when the connector and wall are welded together.
Regarding claim 4, the modified LaFleur further discloses that welded flange rim (22) of the connector (16) prior to welding being aligned radially inward and after welding, a through opening (20) which has approximately same diameter as retrieving opening in the inliner wall configured within the welded flange rim.  Note that intermediate products such as the connector prior to welding is given little patentable weight and so long as prior art has the final structure of the connector as recited then it can be made with the intermediate structure as recited.
Regarding claim 5, the modified LaFleur discloses fitted welded flange rim (22) disposed on internal side of the inliner wall (38) (Fig 2) and can be done by turning inside out and pulled through the retrieving opening.
Regarding claim 6, the modified LaFleur further discloses welded flange rim (22) of the connector aligned radially inward and weld to internal side (38) of the inliner wall by annular welds (34’).
Regarding claim 7, the modified LaFleur further discloses the inliner being a cuboid design (Fig 1) which can be used as recited with pallet containers and be made by three blanks composed of an upper horizontal cover part having a centric filling connector (12), a lower horizontal base part and a vertically encircling lateral wall part (14) having a flexible retrieving connector (16) on the base.  In particular, the inliner can be formed from three blanks since it has the structure as recited.
Regarding claim 8, the modified LaFleur discloses the inliner (10) with a connector (12) which can be fixedly welded to an internal container as recited, flexible retrieving connector (16) on the base of the inliner capable of being fixedly welded with an internal container of a pallet container.  In particular, since prior art discloses the inliner structure as recited, then it can function with an internal container and a pallet container as recited.
Regarding claim 9, the modified LaFleur discloses the inliner (10) with an upper centric flexible filling connector (12) and flexible retrieving connector (16) on the base of the inliner capable of being fixedly welded to an internal container of a pallet container as recited since it has the structure as recited.
Regarding claim 10, the modified LaFleur discloses the inliner of claim 1 and further discloses upper centric flexible connector (12) and or flexible retrieving connector (16) on abse of inliner capable of being fixedly welded so as to be radial with a connector on the internal container of a pallet container as recited since it has the structure as recited.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that there is no film cutting edge on an internal side delimitation of a retrieving opening in the inliner wall that is covered.  This is not persuasive because LaFleur discloses a seal backing piece (44) that is sealed to a portion of the inliner wall and thus covers the film cutting edge of both the flange and internal side delimitation of retrieving opening in the inliner wall, preventing both from being in contact with liquid filling goods therein.
In response to applicant's argument that La Fleur and Pereira is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both are directed to flexible containers for holding liquids.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pereira suggests manufacturing both a connector and inliner of the same material such as plastic film.  Taken as whole, one of ordinary skill in the art would have also found it obvious to manufacture the LeFleur connector and inliner of the same material in order to facilitate manufacturing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735